Citation Nr: 1648459	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-00 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as secondary to service-connected pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to October 1969.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Regional Office (RO). In May 2013, the Veteran and his wife testified before the undersigned at the RO. The hearing transcript is associated with the Veteran's claims file.  

The Board remanded the claims on appeal in April 2015 for further development. The development has been completed and the case has been returned to the Board for appellate consideration.   


FINDING OF FACT

A skin disorder has not been shown at any time during the appeal.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service; a current skin disorder is not shown. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran's claim for service connection for a skin disorder was received in February 2008. He contends that he has experienced outbreaks of skin rashes due to his service-connected sarcoidosis since the 1970s. 

Service treatment records reflect a diagnosis of pulmonary sarcoidosis but no complaints of, treatment for, or diagnosis related to a skin disorder.  The Veteran has testified that he did not have a skin disorder in service but started having a skin rash in the 1970s that he believes are related to service-connected sarcoidosis.  Therefore, direct service-connection is not warranted. 

After careful review of the medical evidence in the 1970s, the Board finds one potential reference to the skin in a November 1974 VA examination report.  In the medical history section, it was noted that the Veteran was diagnosed with sarcoidosis in 1967 or 1968. The next line, while difficult to read, could potentially reflect that sarcoid of the [skin?] developed and was diagnosed in 1973.  It was further noted that the Veteran was treated with steroids for several months.  In the Occupational History section, the reason for time lost was noted to be a cellulitis infection.  Of note, there were no skin findings made at the time of the examination.  This is the only reference to the skin found in the early medical records.  The Board notes that attempts were made at obtaining additional medical records from the 1970s but none were available.

The Veteran filed a claim for, among other things, skin rashes due to his service-connected sarcoidosis in February 2008.  He testified that he was unable to remember whether any treating physician associated his skin rash with sarcoidosis in the 1970s but thought that they did and he was treated with steroids.  

Despite a potential reference to cellulitis in 1974, the medical evidence does not show complaints of, treatment for, or a diagnosis related to a skin rash at any other time.  Specifically, a November 2005 private treatment record documents that a physical examination showed there were no skin rashes. An October 2008 VA treatment record reflects the Veteran's complaint of becoming dizzy while taking a pulmonary function test. He indicated that he did not have a skin rash. A June 2009 private treatment record documents his denial of having any skin rashes. An April 2013 private treatment record shows that no skin rash was noted on physical examination.

The August 2015 report of VA skin diseases examination reflects that the Veteran had been diagnosed with a skin condition - rash, diagnosed in the 1970's (per the Veteran's report). He reported that since that time he experienced intermittent rash that he treated with over-the-counter hydrocortisone cream. The examiner noted that the Veteran sought private dermatology treatment in July 2015 but that a rash had not been present at that time. On examination, he did not have any visible skin condition. The examiner concluded that the Veteran did not have a rash on examination; therefore, an opinion regarding etiology could not be offered. 

Without a diagnosis within the appeal period, the claim of service connection for a skin disorder must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. The more probative evidence establishes that while the Veteran previously experienced cellulitis on at least one occasion more than 30 years ago, he does not currently have a skin disorder (nor did he have a skin disorder during the appeal period).  Without evidence of a disability, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board has also considered the Veteran's lay statements that his skin rash is related to sarcoidosis.  He is competent to state that he experienced intermittent skin rashes that he treated with over-the-counter hydrocortisone cream; however, he is a lay person without the requisite medical knowledge and training and is not competent to establish that he has a current skin disorder or its cause. The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed in Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Moreover, he consistently denied having any current skin disorder during the appeal period (see November 2005, October 2008, June 2009 and April 2013 records of treatment). 

In sum, the evidence does not show a current skin disorder within the appeal period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. Therefore, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in September 2008 that fully addressed all notice elements, as well as what type of information and evidence was needed to establish a disability rating and notice of the type of evidence necessary to establish an effective date, and which was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the duty to assist, the service treatment records as well as all identified and available VA and private medical records are associated with the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded a VA examinations in connection with his claim for service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examination obtained was adequate to evaluate the claim for service connection for a skin disorder, as the findings and opinion provided in August 2015 was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

Next, the appeal was remanded to the RO in April 2015. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that an attempt to obtain any outstanding records of treatment be made and to schedule the Veteran for examination to determine nature and etiology of his claimed skin disorder.  Attempts were made to obtain treatment records from various sources and he underwent an examination in August 2015. Accordingly, there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination.


ORDER

Service connection for a skin disorder, claimed as secondary to service-connected pulmonary sarcoidosis, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


